DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 15-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Slagerman (US-20140246841-A1).

Regarding claim 1, Slagerman teaches a wheelchair (wheelchair 10, fig.1) comprising: a base assembly (base frame 12, fig.1) having spaced-apart first and second side frames (side frame members 16, fig.1 and 5), the first and second side frames defining mounting points (side frames 16 have holes for mounting items); a front cross member (front crossbar 24, fig.5) having mounting arms (the mounting arms are the extensions to the left and right of the front crossbar 24 from the center member, figs.4-5) extending therefrom, the front mounting arms adjustably supported by the first and second side frame mounting points (the crossbar 24 extends between the side frame members 16, fig.5, paragraph [0038]); a rear cross member (rear crossbar 22, fig.5) having mounting arms (the mounting arms are the extensions to the left and right of the rear crossbar 22 from the center member, fig.5) extending therefrom, the rear mounting arms adjustably supported by the first and second side frame mounting points (the rear crossbar 22 is supported by the side frame members 16, fig.5, paragraph [0037]); spaced-apart front caster arms (mounting arms 30, fig.2 and 5) supporting front caster wheels (front caster wheels 26, fig.5) and adjustably mounted to the front cross member to define a front wheel track width (the mounting arms 30 are adjustable mounted to the front crossbar 24 through the side frames 16, and the front crossbar 24 is telescopic defining a front wheel track width, fig.5, paragraph [0038]) and rear wheel support arms (axle mounts 20, fig.5, paragraph [0037]) supporting rear drive wheels (axle mounts support wheels 18, fig.5, paragraph [0036]) and adjustably mounted to the rear cross member to define a rear wheel track width (axle mounts 20 are mounted on the rear crossbar 22, fig.5, paragraph [0037]); the front and rear cross members being adjusted to define a wheelbase between the front caster wheels and the rear drive wheels (front caster wheels 26 are telescopic in a forward-backward direction, paragraph [0040], and the rear crossbar 22 can be moved in a forward-backward direction since it is attached to the axle mounts 20 which can be moved along the side frame members 16, paragraph [0036-0037], so the wheelbase is the length in the forward-backward direction between the front caster wheels 26 and the wheels 18 fig.5); a tilt assembly (support assembly which supports the seat frame 14 on the base frame 12, fig.6 and 8-9, paragraph [0034]) defining a focal point of rotational movement (focal point of arcuate tracks 64, figs.8-10, paragraph [0007] and [0056]) and adjustable to position a user center of gravity relative to the focal point (since the support assembly tilts the user it moves their center of gravity and the focal point being the same no matter the position, it will move the center of gravity of the user relative to the focal point); wherein adjustment of at least one of the wheelbase or the wheel track width is independent of the tilt assembly (adjusting the wheelbase by moving the axle mounts 20 to a different position along the side frame members 16 is independent of the tilting assembly).

Regarding claim 5, Slagerman teaches wherein the tilt assembly includes spaced apart rockers (support assembly has a control frame 56 which has two control bodies 58, fig.1, paragraphs [0051-0052]) having arcuate surfaces that define the focal point (control bodies 58 have arcuate tracks 64 and 68, figs.3, 6 and 10, paragraphs [0056-0057]).

Regarding claim 6, Slagerman teaches wherein the tilt assembly is removable or adjustable (support assembly is adjustable as seen in figs.8-10, and has crossbars 60, 62 to adjust seat width, paragraph [0053) to vary one of a seat width or the focal point independent of the adjustment of the wheelbase or wheel track width (adjusting the crossbars of the support assembly would adjust the seat width independent of the wheelbase).

Regarding claim 7, Slagerman teaches an actuator of a gas spring (actuator handle 78 with cable actuator 80 to unlock and lock latch pins 74, paragraph [0066-0067]) configured to permit selective rotation and locking of the rockers relative to the base assembly (actuator handle can unlock and lock latch pin 74 which allows the control bodies to rotate relative to the base frame 12, paragraph [0064 and 0066]).

Regarding claim 15, Slagerman teaches a wheelchair (wheelchair 10, fig.1) comprising: a base assembly (base frame 12, fig.1) having a wheelbase (the wheelbase is the length in the forward-backward direction between the front caster wheels 26 and the wheels 18 fig.5) and a wheel track (the wheel track is the width between the front casters 26 and the width between the wheels 18, fig.5), wherein each of the wheelbase and wheel track is independently adjustable (the length between the caster wheels 26 and the wheels 18 can be changed by the telescopic nature of the mounting arms 30 or by moving the axle mounts 20 which moves the wheels 18, which is independent of adjusting the width of the crossbars 24 and 22, fig.5, paragraph [0040 and 0036]); and a tilt assembly (support assembly which supports the seat frame 14 on the base frame 12, fig.6 and 8-9, paragraph [0034]) supported on the base assembly, wherein adjustment of either the wheelbase or wheel track is made independently of the tilt assembly (adjusting the wheelbase by moving the axle mounts 20 to a different position along the side frame members 16 is independent of the tilting assembly).

Regarding claim 16, Slagerman teaches further comprising: a side frame of the base assembly (side frame members 16, fig.1 and 5); an arm assembly (axle mount 20 with rear crossbar 22, fig.5) adjustably attached to the side frame to adjust the wheelbase and wheel track (axle mount 20 is mounted to the side frames 16 and adjusts the length between the casters 26 and the wheels 18, rear crossbar 22 adjusts the width of the wheelchair, fig.5, paragraphs [0036-0038]); and a wheel attached to the arm assembly (wheels 18 are attached to the above described arm assembly, fig.5, paragraphs [0036-0038]).

Regarding claim 17, Slagerman teaches wherein the arm assembly is adjustable in a first direction and a second direction (axle mount 20 is mounted to the side frames 16 and adjusts the length between the casters 26 and the wheels 18, rear crossbar 22 adjusts the width of the wheelchair, fig.5, paragraphs [0036-0038]), wherein the second direction is different than the first direction (first direction is length of the wheelchair and second direction is the width of the wheelchair).

Regarding claim 19, Slagerman teaches further comprising: first and second side frames of the base assembly (side frame members 16, fig.1 and 5), wherein a side frame spacing between the first and second side frames is constant when either the wheelbase or wheel track is adjusted (the spacing between the side frame members 16 is constant when the length between the casters 26 and the wheels 18 is adjusted via the telescopic nature of the mounting arms 30 or movement of the axle mounts 20, which does not impact the width of the wheelchair, fig.5, paragraphs [0036 and 0040]).

Regarding claim 20, Slagerman teaches further comprising: first and second side frames of the base assembly (side frame members 16, fig.1 and 5); and a connecting member connecting the first and second side frames (front crossbar 24 is coupled between the two side frames 16, figs.4-5, paragraph [0038]).

Regarding claim 21, Slagerman teaches further comprising: first and second rockers of the tilt assembly (support assembly has a control frame 56 which has two control bodies 58, fig.1, paragraphs [0051-0052]), wherein a tilt assembly width between the first and second rockers is constant when either the wheelbase or wheel track is adjusted (the width between the control bodies 58 is constant when the length between the casters 26 and the wheels 18 is adjusted via the telescopic nature of the mounting arms 30 or movement of the axle mounts 20, which does not impact the width of the wheelchair, fig.5, paragraphs [0036 and 0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Slagerman (US-20140246841-A1) in view of Davis (US-20140262566-A1).

Regarding claim 8, Slagerman teaches the wheel chair of claim 1, but fails to teach the tilt assembly having pivot brackets. However, Davis teaches a tilt assembly (lifting mechanism 30 with tilt unit 70, fig.6) includes spaced apart pivot brackets (tilt mechanism 76, figs.10A-12D, paragraph [0042-0043]), the pivot brackets being vertically adjustable relative to the base assembly and pivotally supporting a seat pan (the lift mechanism 30 lifts the pivot brackets 76 relative to the base assembly, and the pivot brackets 76 pivotally supports the seat, figs.10A-12D, paragraph [0042-0043]) such that vertical and pivotal adjustment of the seat pan relative to the base assembly defines the focal point (vertical movement of the lift unit 30 and pivoting of the tilt unit 70 determine the focal point).
Slagerman and Davis are both considered to be analogous to the claimed invention because they are in the same field of wheelchairs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slagerman with the teachings of Davis and replace the support assembly of Slagerman with the lift mechanism and tilt unit of Davis. Doing so would provide a way to lift the seat vertically as well as have a tilting mechanism on the wheelchair of Slagerman, allowing the wheelchair to be put in more configurations to accommodate different users. 

Regarding claim 9, Slagerman in combination with Davis teaches wherein the tilt assembly is removable or adjustable to vary one of a seat width or the focal point independent of the adjustment of the wheelbase or wheel track width (Having the tilt assembly and lift unit of Davis substituted for the support assembly on the wheelchair of Slagerman, allows the user to raise the focal point by raising the lift unit which would not impact the wheelbase or wheel track of Slagerman).

Regarding claim 10, Slagerman in combination with Davis teaches wherein the tilt assembly includes an actuator or a gas spring (actuator 74, fig.10A, paragraph [0042]) configured to permit selective rotation and vertical positioning of the pivot brackets and the seat pan relative to the base assembly (actuator 74 pivots the tilt mechanism 76 by lifting it up, which pivots and lifts the seat, which moves the pivot bracket 76 and the seat vertically and pivotally relative to the base, figs.6 and 10A-11).

Allowable Subject Matter
Claims 2-4 and 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 depends upon claim 1 which is rejected, but claim 2 has the limitation of “the front cross member is a tubular element and the spaced-apart front caster arms are telescopically received within the front cross member to define a front wheel track”. Slagerman teaches the front cross member (24) is a tubular element (front crossbar 24 are telescopic tubular member as seen in figs.1 and 3-5). Slagerman teaches front caster arms 30 are telescopically received in the two side members (16) which defines the wheelbase as described in claim 1. The front crossbar (24) of Slagerman are not capable of directly receiving the mounting arms (30) to define the front wheel track. The mounting arms (30) extend in a front to back direction of the wheelchair, and the front crossbar (24) extends in a left to right direction of the wheelchair. Since the mounting arms (30) and the front crossbar (24) are mounted in different directions the crossbar cannot telescopically received the mounting arms (30). Making such a modification as described above would require serious modification, and would be unreasonable to do so without reason. For the above stated reasons, claim 2 and its dependent claim have allowable subject matter.  
Claims 3-4 and 11-14 all depend upon claim, making them have the same allowable subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Melgarejo (US-20170273840-A1) teaches an adjustable wheelchair arrangements. St-Cyr (US-20190060144-A1) teaches mid-wheel tilt-in-space manual wheelchair with constant shoulder position. Bernatsky (US-20040188979-A1 / US-7007965-B2) teaches a center-of-gravity tilt-in-space wheelchair. Bernatsky (US-20050116440-A1 / US-8474848-B2) teaches a personal mobility vehicle with tiltable seat. Cerreto (US-20100156065-A1) teaches a wheelchair with a tilting mechanism. Ludovici (US-10828213-B1) teaches a foldable wheelchair and frame therefor. Richard (US-20170326008-A1) teaches system for construction of an adjustable wheelchair and method of using the same. Slagerman (US-9801766-B1) teaches multi-adjustable wheelchair and frame therefor. Gierse (US-9700472-B2) teaches adjustment device for vehicle seats. Cooper (US-20200121526-A1) teaches mobility enhancement wheelchair. Vereen (US-20170056261-A1) teaches wheelchair with four wheel independent suspension and modular seating. Mulhern (US-9351889-B2) teaches an elevated height wheelchair. Richter (US-20160101664-A1) teaches system and method for adjusting a wheelchair seat. Purdue (US-20150137548-A1) teaches a wheelchair with user controlled tilt mechanism.Dahlin (US-20150231004-A1) teaches a wheelchair including a tiltable seat.Art (US-20140097031-A1) teaches a wheelchair base with swivel castors. Jost (US-20120228042-A1) teaches a motorized wheelchair with extendable arms. Hammer (US-20110258771-A1) teaches a seat tils mechanism for chairs used by people with disabilities. Schneider (US-20110089665-A1) teaches locking cable actuator to tilt seat. Huang (US-20090309327-A1) teaches a wheelchair with extending arms with wheels. Mulholland (US-5020816-A) teaches an adjustable frame wheelchair with extend front arms with wheels. Koerlin (WO-2005007498-A1) teaches coordinated articulation of wheelchair member for tilting seat. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618